     Case: 4:20-cv-01089-MTS Doc. #: 1 Filed: 08/18/20 Page: 1 of 11 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


SETH GLEASON,                                       )
                                                    )
Plaintiff,                                          )
                                                    ) Cause No. 4:20-cv-01089
v.                                                  )
                                                    ) Division
RODNEY E. SHERMAN                                   )
                                                    )
Serve at:                                           )
40 Cloverdale Street                                )
St. Charles, MO 63304                               )
                                                    )
and                                                 )
                                                    )
LINDA SHERMAN                                       )
                                                    )
Serve at:                                           )
40 Cloverdale Street                                )
St. Charles, MO 63304                               )
                                                    )
and                                                 )
                                                    )
RODLIN ENTERPRISES, INC.                            )
d/b/a Budget Towing                                 )
                                                    )
Serve at:                                           )
Registered Agent Linda Sherman                      )
40 Cloverdale Street                                )
St. Charles, MO 63304                               )
                                                    )
Defendants.                                         )     JURY TRIAL DEMANDED

                                         COMPLAINT

        COMES NOW Plaintiff Seth Gleason (“Plaintiff”), by and through his undersigned

counsel, and for his Complaint states as follows:


                                                1
    Case: 4:20-cv-01089-MTS Doc. #: 1 Filed: 08/18/20 Page: 2 of 11 PageID #: 2




                                        INTRODUCTION

       1.      This is an action for unpaid minimum wage compensation, unpaid overtime

compensation, and attorney’s fees and costs for violations of the Fair Labor Standards Act, 29

U.S.C. §§ 201, et. seq. (“FLSA”)

       2.      This is also an action for the nonpayment of wages and overtime compensation in

contravention of Missouri’s Minimum Wage Law, Mo. Rev. Stat. § 290.505 et seq. (“MMWL”)

and for failure to provide Plaintiff’s final paycheck in contravention of Mo. Rev. Stat. § 290.110

.

       3.      This is also an action for breach of contract.

       4.      Plaintiff demands a trial by jury on all issues so triable.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction of all claims because Plaintiff’s primary cause of

action is for nonpayment of wages pursuant to 29 U.S.C. § 206 et seq. Accordingly, this Court

has federal question jurisdiction of this FLSA matter pursuant to 28 U.S.C. § 1331 because this

is a “civil action arising under the.. Laws… of the United States.”

       6.      This Court has supplemental jurisdiction with respect to Plaintiff’s other claims

for violation of Missouri’s minimum wage laws and for breach of contract because these claims

arise out of the same transaction and occurrence that give rise to Plaintiff’s FLSA claims, namely

Defendants’ failure to pay Plaintiff his wages.       As such, this Court may properly exercise

supplemental jurisdiction over these related claims pursuant to 28 U.S.C. § 1367.




                                                  2
   Case: 4:20-cv-01089-MTS Doc. #: 1 Filed: 08/18/20 Page: 3 of 11 PageID #: 3




        7.      Defendants withheld wages from Plaintiff for his work as a local tow truck driver

for Defendants, from approximately January of 2020 through July of 2020, in Missouri counties

all located within this District; Defendants all reside in and have continuous business operations

within this District in St. Charles County, Missouri.

        8.      Rodney Sherman and Linda Sherman are Missouri residents, and Rodlin

Enterprises, Inc. d/b/a Budget Towing is a domestic business operating in St. Charles County,

Missouri and within this District.

        9.      Plaintiff resides in St. Charles County, Missouri within this District and worked at

all times relevant in Missouri counties within this District as a tow truck driver for Defendants.

        10.     Defendants’ illicit withholding of compensation from Plaintiff thus damaged

Plaintiff in this District and within Missouri where the wages were due. Venue is also proper in

this District for these reasons.

                                             PARTIES

        11.     Plaintiff is a natural person currently residing in St. Charles County, Missouri.

        12.     From approximately January through July of 2020, Plaintiff worked for

Defendants as a local tow truck driver in St. Charles County, Missouri.

        13.     At all times relevant, Plaintiff’s job duties entailed driving to locations that

Defendants selected in order to tow vehicles from that location back to Defendants’ tow lot in

Wentzville, Missouri.

        14.     Plaintiff was not part of a union and was at all times a worker employed subject to

the provisions of the MMWL and the FLSA.



                                                  3
   Case: 4:20-cv-01089-MTS Doc. #: 1 Filed: 08/18/20 Page: 4 of 11 PageID #: 4




       15.     Upon information and belief, defendant Rodney Sherman (“Rodney”) is a natural

person who resides or can be found in Missouri. Upon information and belief, Rodney controls

and operates Defendant Rodlin Enterprises, Inc. d/b/a Budget Towing. But for Rodney’s long

history as a felon that stemmed from tax fraud related directly to the business, he would be the

titular owner of that company.           With his criminal history, Rodney installed his

now-soon-to-be-ex wife, Linda Sherman (“Linda”) as the sole shareholder, officer, and director

of the business sometime prior to Plaintiff’s employment.

       16.     Both Rodney and Linda jointly direct and operate Defendant Rodlin Enterprises,

Inc. such that they have the authority to hire and fire employees, set employee schedules and set

employee compensation.

       17.     Rodlin Enterprises, Inc. d/b/a Budget Towing is a Missouri corporation and is a

towing company providing services primarily in St. Charles County, Missouri from its office

located at 425 Luetkenhaus Blvd., Wentzville, Missouri 63385.

       18.     Defendants jointly employed Plaintiff from approximately January of 2020

through July of 2020. Plaintiff was laid off for several weeks during this period related to

Missouri’s pandemic-related issues.

       19.     Defendants had day-to-day control over where Plaintiff worked, the hours

Plaintiff worked, and the type of work Plaintiff would be doing.

       20.     Defendants jointly controlled all aspects of Plaintiff’s work while Plaintiff worked

for Defendants.

       21.     Defendants were jointly responsible for paying Plaintiff.



                                                4
   Case: 4:20-cv-01089-MTS Doc. #: 1 Filed: 08/18/20 Page: 5 of 11 PageID #: 5




       22.     Specifically, Defendants made and implemented decisions about Plaintiff’s daily

pay rate and the method of Plaintiff’s payment.

       23.     Defendants jointly reviewed and controlled Plaintiff’s employment records,

including all records pertaining to Plaintiff’s rate of pay, compensation, and hours worked.

       24.     Defendants’ equipment was used for Plaintiff’s work.

       25.     Plaintiff used Defendants’ tow trucks to perform tows for Defendants.

       26.     At all times relevant, Defendants were Plaintiff’s employers within the meaning

of Section 290.500(4).

       27.     At all times relevant, Plaintiff was Defendants’ employee within the meaning of

Section 290.500(3).

                                              FACTS

       28.     At all times relevant, Defendants had an agreement with Plaintiff whereby

Plaintiff would work as a full-time local tow truck driver in the St. Charles area.

       29.     At all times relevant, Plaintiff’s work was as a local tow truck driver; Plaintiff

towed vehicles for Defendants in the St. Charles metropolitan area, and only in Missouri.

       30.     Defendants and Plaintiff agreed that Plaintiff would work five days a week and

eight hours per day for all of the hours that Defendants assigned Plaintiff.

       31.     In exchange for Plaintiff’s forty hours of weekly labor, Defendants agreed to

compensate Plaintiff at a rate of $16.25 per hour. This equated to a sum of $130 per eight-hour

workday.




                                                  5
   Case: 4:20-cv-01089-MTS Doc. #: 1 Filed: 08/18/20 Page: 6 of 11 PageID #: 6




       32.     Over time, Defendants began to increase the amount of tows that Plaintiff was

required to make each day, which led to Plaintiff regularly and consistently working more than

eight hours each day for Defendants.

       33.     Plaintiff would regularly and consistently work 12 hour days for Defendants.

       34.     Even as Plaintiff began to work well in excess of forty (40) hours each week,

Defendants continued to pay Plaintiff for no more than forty (40) hours- Defendants paid

Plaintiff nothing at all, not even minimum wage, for his overtime hours and required that

Plaintiff work those overtime hours for free as a condition of keeping his job.

       35.     When Plaintiff would complain about the compensation, Defendants responded

with profane and irate language and would threaten to fire Plaintiff if he did not do as

Defendants wished.

       36.     Defendants continued to pay Plaintiff pursuant to this policy unlawful under the

FLSA and MMWL, without paying overtime or any other compensation for work performed in

excess of forty hours per week.

       37.     The FLSA and MMWL require that if the employee is paid a flat sum for a day’s

work then he is then entitled to extra half-time pay at this rate for all hours worked in excess of

40 in the workweek.

       38.     Defendants did not pay Plaintiff any extra overtime premium compensation for

his overtime hours worked.




                                                 6
   Case: 4:20-cv-01089-MTS Doc. #: 1 Filed: 08/18/20 Page: 7 of 11 PageID #: 7




       39.      Defendants knew or, absent their own recklessness, should have known that

Plaintiff was not exempt from the FLSA and MMWL minimum wage and overtime

requirements.

       40.      Defendants have acted willfully and with reckless disregard of clearly applicable

FLSA and MMWL provisions.

       41.      Upon information and belief, Defendants’ practices in wrongfully withholding

overtime payment from Plaintiff have been consistent since approximately January of 2020.

       42.      Upon information and belief, Defendants have wrongfully withheld thousands of

dollars from Plaintiff’s paychecks.

       43.      Plaintiff would complain about Defendants’ payment methods, but Defendants

would provide no relief to Plaintiff. Defendants, particularly Rodney, would scream profanities

at Plaintiff and threaten to terminate Plaintiff’s employment for complaining.

       44.      On July 7, 2020, Plaintiff could no longer deal with the profanity, threats and

underpayments and was constructively discharged from his job with Defendants.

                            COUNT I - FLSA - ALL DEFENDANTS

       45.      Plaintiff incorporates by reference all prior paragraphs.

       46.      At all relevant times, on information and belief, Defendants were, with respect to

Plaintiff, an “employer engaged in interstate commerce and/or the production of goods for

commerce” within the meaning of the FLSA, 29 U.S.C. § 206(a).

       47.      Upon information and belief, Defendants have gross revenues that exceed

$500,000.



                                                  7
   Case: 4:20-cv-01089-MTS Doc. #: 1 Filed: 08/18/20 Page: 8 of 11 PageID #: 8




          48.   Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff at least the statutory minimum wage for many

regular hours worked when they knew or should have known such was due and that

non-payment would financially injure Plaintiff.

          49.   Additionally, Defendants failed to compensate Plaintiff at a rate of one and a half

times his base rate of pay for hours worked in excess of forty during any given one week pay

period.

          50.   As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff is entitled to liquidated damages pursuant to the FLSA.

          51.   Plaintiff is entitled to an award of his reasonable attorney's fees, costs, and

expenses, pursuant to 29 U.S.C. § 216(b).

          52.   WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

his favor and award him unpaid minimum wages due under the FLSA, liquidated and/or punitive

damages as a result of Defendants' knowing and willful failure to pay minimum wages pursuant

to FLSA, prejudgment and post-judgment interest, expenses associated with this action, together

with reasonable attorney's fees, and such other and further relief as this Court determines to be

just and proper.

                          COUNT II - MMWL - ALL DEFENDANTS

          53.   Plaintiff incorporates by reference all prior paragraphs as if fully stated herein.




                                                  8
   Case: 4:20-cv-01089-MTS Doc. #: 1 Filed: 08/18/20 Page: 9 of 11 PageID #: 9




       54.     The MMWL requires that covered employees be compensated for all hours

worked in excess of forty (40) hours per week at a rate not less than one and one-half (1½) times

the regular rate at which he is employed.

       55.     Defendants are subject to the wage requirements of the MMWL because each of

the Defendants is an “employer” under Section 290.500(4).

       56.     At all times relevant, Plaintiff was a covered employee entitled to the

above-described MMWL protections. ​See ​Section 290.500(3).

       57.     In violation of Missouri Statute § 290.505(1), Defendants refused to pay Plaintiff

whatsoever for a substantial number of overtime hours from approximately January of 2020

through July of 2020.

       58.     Defendants’ compensation scheme applicable to Plaintiff failed to comply with

the MMWL.

       59.     Defendants knowingly failed to compensate Plaintiff at a rate of one and one-half

times his regular hourly wage for hours worked in excess of forty (40) hours per week.

       60.     Defendants failed to compensate Plaintiff his regular hourly wage or even the

minimum wage for hours worked in excess of forty (40) hours per week.

       61.     Defendants acted willfully and with reckless disregard of clearly applicable

MMWL provisions.

       62.     Defendants are liable to Plaintiff for the full amount of the overtime wages that

they failed to pay Plaintiff, in addition to an equal amount as liquidated damages.

       63.     Defendants are liable to pay Plaintiffs’ attorneys’ fees and costs.



                                                 9
 Case: 4:20-cv-01089-MTS Doc. #: 1 Filed: 08/18/20 Page: 10 of 11 PageID #: 10




        64.      Defendants’ failure to pay Plaintiff in accordance with the MMWL has damaged

Plaintiff such that Plaintiff has suffered a substantial loss of money and has had to expend

significant court costs and attorneys’ fees as a result of Defendants’ actions set forth herein.

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s

favor and award Plaintiff double the amount of unpaid regular wages, double the amount of

unpaid overtime wages, the full amount of his consequential damages, and remit court costs,

attorneys’ fees, and all other and further relief that the Court deems just and proper.

         COUNT III - BREACH OF CONTRACT - AGAINST ALL DEFENDANTS

        66.      Plaintiff incorporates all prior paragraphs as if fully stated herein.

        67.      Plaintiff and Defendants entered into a contract, whereby Defendants were to pay

Plaintiff at a rate of $16.25 per hour for no more than forty (40) hours per week. Defendants

were contractually obligated to pay 1.5 times Plaintiff’s standard hourly wage, or $24.38 for

overtime hours that they required Plaintiff to work.

        68.      In exchange, Plaintiff promised to, and in fact did, work the hours that Defendants

dictated, including a substantial number of overtime hours virtually every pay period.

        69.      Over the relevant time period, Plaintiff performed all such work in accordance

with the parties’ contract.

        70.      Defendants breached the contract by refusing to pay Plaintiff for overtime hours

as set forth ​supra.​

        71.      Defendants’ breach of the parties’ contract is without excuse or justification.




                                                   10
 Case: 4:20-cv-01089-MTS Doc. #: 1 Filed: 08/18/20 Page: 11 of 11 PageID #: 11




        72.     Defendants’ breach of the parties’ contract has caused Plaintiff to suffer damages

as set forth herein.

        73.     Specifically, Plaintiff has lost money as a result of the wages that Defendants

refused to pay and/or the additional hours Plaintiff was forced to work to continue to earn his pay

for a forty-hour week.

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s

favor, award Plaintiff damages consisting of the unpaid regular wages, unpaid overtime wages,

consequential damages, and that this Court award Plaintiff all other and further relief that the

Court deems just and proper.




                                             Respectfully submitted,

                                             ROSS & VOYTAS, LLC

                                          By: ​/s/ Richard A. Voytas        ​.
                                             Richard A. Voytas, Jr., #52046
                                             rick@rossvoytas.com
                                             12444 Powerscourt Drive, Ste 370
                                             St. Louis, MO 63131
                                             Phone: (314) 394-0605
                                             Fax: (636) 333-1212

                                             Attorneys for Plaintiff




                                                11
